 III the Matter of GULF OIL CORPORATION, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, PETITIONERIn the Matter of GULF OIL CORPORATION, EMPLOYERandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, A. F. L.,LOCAL No. 610, PETITIONERIn the Matter of GULF OILCORPORATION, EMPLOYERandINTERNA-TIONALBROTHERHOODOFBOILERMAXERS, IRON SHIP BUILDERS,WELD-ERS, AND HELPERS OF AMERICA,A. F. L., LOCAL No. 305,PETITIONERCasesNos.16-R-2238,16-R-29346, and 16-R-22841, respectively.-DecidedApril23, 19.448Mr. J. H. Sperry,of Houston, Tex., andMessrs. R. P. RickettsandJ. Ralph Davis,of Port Arthur, Tex., for the Employer.Mr. John W. Carlton,of Fort Worth, Tex., andMr. W. L. Grant,of Beaumont, Tex., for the I. A. M.Messrs.Walter Monroe, E. Guillory,andJ.E.Warlick,of PortArthur, Tex., for the United.Messrs. E. R. WinstelandWade McQuirt,of Port Arthur, Tex.,for the Brotherhood.Mr. Lindsay P. Walden,of Fort Worth, Tex., andMr. R. C. Davis,of Port Arthur, Tex., for the C. I. O.DECISIONDIRECTION OF ELECTIONSANDORDERUpon petitions duly filed, hearing in these proceedings was held atPort Arthur, Texas, on July 8 and 9, 1947, before Glenn L. Moller,hearing officer.For the reasons stated in Section IV,infra,themotion of the C. I. O. to dismiss the petitions herein is hereby grantedinsofar as it relates to Case No. 16-R-2238, and is hereby denied inso-far as it relates to Cases Nos. 16-R-2246 and 16-R-2284. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.77 N. L R. B, No. 42.308 GULF OIL CORPORATION309Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TILE BUSINESS OF THE EMPLOYERGulf Oil Corporation, a Pennsylvania corporation, is engaged inthe manufacture and sale of petroleum products in several States.We are here concerned with its refinery at Port Arthur, Texas, whereit is engaged in refining crude oil and in producing gasoline, kerosene,lubricating oil, and other petroleum products.The refinery receivesapproximately 25 percent of its crude oil from points outside theState of Texas.Of the products shipped from its refinery at PortArthur,in excess of 50 percent is shipped to points outside the Stateof Texas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.TILE ORGANIZATIONS INVOLVEDInternational Association of Machinists,herein called the I. A. M.,is an unaffiliated labor organization claiming to represent employeesof the Employer.United Brotherhood of Carpenters and Joiners of America, LocalNo. 610, herein called the United, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.International Brotherhood of Boilermakers,Iron Ship Builders,Welders, and Helpers of America, Local No. 305, herein called theBrotherhood,is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Oil Workers International Union, Locals 23 and 254, herein calledthe C. I. 0., is a labor organization affiliated with the Congress ofEmployer.III.TIIE QUESTIONS CONCERNING REPRESENTATIONThe Employerrefused torecognize the I. A. M., the United, or theBrotherhoodas the exclusivebargainingrepresentatives of employeesof the Employer in any of theseveral units asserted to be appropriateby these labor organizationsuntil such organizations have been certi-fied by the Board.We find thatquestions affecting commerce exist concerning therepresentation of employeesof the Employer, within themeaning ofSection 9 (c) (1) and Section 2 (6) and(7) of the Act.788886-49-vol 77-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITSThe I. A. M., the United, and the Brotherhood petition for unitsconsisting respectively of garage mechanics, carpenters, and tinners.The C. I. O. opposes the unit requests of each of the petitioning unionsupon the ground that the operating and maintenance unit which itpresently represents, and in which these employees are included, is theonly appropriate unit.In addition, the C. I. O. attacks the limitedscope of the units requested by the I. A. M. and the Brotherhood.TheEmployer maintains a neutral position with regard to the issue of theappropriate units.Effective collective bargaining at the Employer's refinery dates from1937 when the Brotherhood was certified as the exclusive bargainingrepresentative of the employees in the boilermaking and welding de-partment.) In 1938, as a result of the consent agreements, three unitscomposed of machinists, electricians, and trainmen, respectively, werefound appropriate by the Board.2 It was not until 1943 that a plant-wide unit of operating and maintenance employees, including theemployees sought herein, but excluding, among others, the em-ployees in the four above-mentioned craft units was found appro-priate."The C. I. O. was certified as the bargaining agent for thisunit, and the resultant collective bargaining contract it executed withthe Employer annually has been automatically renewed or renego-tiated.In 1946, a unit of bricklayers employed at the refinery wasfound to be appropriate; 4 this determination by the Board in no wayaltered the composition of the 1943 comprehensive unit, as the brick-layers were specifically excluded therefrom.Thus, since 1943 theunit represented by the C. I. O. has remained intact,5 and has, as in-dicated above, included the machinists, carpenters, and tinners whomthe petitioning unions seek to represent.In the light of this historyof craft and industrial bargaining, which applies with equal effective-nessto each of the claimed units, we shall consider the appropriate-ness of the units proposed by the several labor organizations 6Matter of Gulf Oil Corporation,4 NL. R B 133.aCase No 16-R-963Matter ofGulf Oil Corporation,47 N L R. B 327.4Matter of Gulf OilCorporation,72 N. L R B 895S In 1946 the Board administratively dismissed three petitions which sought to severcraft unitsof carpenters,tinsmiths(tinners),and electricians from the operating andmaintenance unit.Cases Nos 16-11-1564, 16-R-1592, and16-R-1599.° Craft and industrialbargainingexistside by side in many operationswithin the oilindustrySeeMatter of StandardOil Companyof California,67 N L R B 139,Matter ofStandard Oil Companyof California,63 N. L.R B471; Matter of Richfield Oil Corpora-tion.59 N L R B 1554;Matter of General Petroleum Corporation of California,56N I. R B 1366. andMatterof Humble Oil & Refining Company,53N L. R. B 116 Cf..Matter ofSinclair Refining Company,64N. L. it. B 611. GULF OIL CORPORATION311The unit proposed by the I. A. M.The I. A. Al. requests a craft unit of all first and second class garagemechanics, including certa}n operating employees, namely, caterpillarcrane operators, bulldozer operators, and launchmen, but excludingsupervisory personnel.However, should the Board deem the operat-ing employees improper inclusions, the I. A. M. requests a unit re-stricted to garage mechanics.The C. I. 0. opposes the I. A. M.'sunit request generally upon the ground that the only appropriate unitfor these employees is the inclusive operating and maintenance unit,but more specifically upon the ground that the proposed unit is, underany circumstances, inappropriate for the reason that it does notinclude all mechanics in the Employer's refinery.The garage mechanics who number about 17 are normally under thesupervision of a garage foreman.Their headquarters is in the garageand their work there includes the maintenance of the automotiveequipment used in the refinery operations.However, a substantialportion of their time is spent repairing various types of gasoline,combustion, Diesel, and electric engines used to operate cranes, welders,air compressors, pumps, and sea-going vessels. In the performanceof their repair work, the garage mechanics work throughout the plant,at which times they may be supervised by various department heads.Thus, though nominally classified as garage mechanics, these em-ployees are in fact plant-wide repair mechanics and are thereforedistinguishable from, and perhaps more highly skilled than, em-ployees usually encountered under a garage mechanic classification.Relying upon the skills of the garage mechanics, the I. A. M. as-serts that they are craft employees and as such may be severed fromthe operating and maintenance unit.No other cogent reason is urgedby the I. A. M. for severing these employees. The C. I. 0., withoutconceding that the garage mechanics are craft employees, argues thatin any event they do not constitute an appropriate unit, for the reasonthat other similarly skilled refinery mechanics, namely, the runningmaintenance mechanics, are not included therein. In effect, theC. I. 0. argues that the I. A. M. has resorted to an arbitrary groupingin attempting to sever a fragmentary group of alleged craft employees.The running maintenance mechanics who, like the garage me-chanics, are presently included in the operating and maintenance unit,have their headquarters in the refinery laboratory where they repairlaboratory machinery and equipment.The main function of theseemployees, however, is the running maintenance of the various enginesand operating machinery in the refinery.Thus, both the garage andthe running maintenance mechanics repair as well as maintain refineryequipment.While the record does not thoroughly explore the precise 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDskills of the running maintenance mechanics, it does convince us thattheir occupational tasks, though doubtless differing in varying re-spects, are fundamentally similar and complementary to those of thegarage mechanics.Although the Board has found appropriate unitscomprised of garage employees similar to the type sought to be severedherein,T we believe that the unit requested by the I. A. M. is inap-propriate inasmuch as it comprises only a segment of an employeeclassification possessing similar skills and performing comparablework.8Accordingly, we shall dismiss the petition filed by the I. A. M.The unit proposed by the UnitedThe United seeks a unit of all carpenters and carpenter apprenticesand trainees, but excluding carpenter helpers.As has already ap-peared, the C. I. 0. contends that these employees should continue tobe represented by it in the operating and maintenance unit.The carpenters and their apprentices, who together number about58, are under the supervision of a carpenter foreman and 5 subfore-men.These employees work in their own shop and in addition workthroughout the refinery where they perform all necessary carpentrywork.The record indicates that these employees constitute a highlyskilled, well-recognized craft group employed in an industry in whichcraft units of carpenters and apprentices are encountered.,,Underthese circumstances, we are of the opinion that the carpenters andcarpenter apprentices and trainees may, if they so desire, constitute aseparate unit, notwithstanding the Board's previous more inclusiveunitdetermination, 10and the history of collective bargainingpredicated thereon?1However, the Board will make no unit determination until it hasfirst ascertained the desires of the employees involved. If in the elec-tions hereinafter ordered, the carpenters select the United, they will7Matter of The Standard Oil Company of Ohio,63 N. L. R. B. 320, where there was nohistory of collective bargaining and the garage employees constituted a separate depart-ment ; andMatter of New York Butchers Dressed Meat Company,67 N. L. R. B. 1010,wherein it was found that the garage employees were an identifiable homogeneous grouphaving a community of interests apart from those of other craft maintenance employees8 SeeMatter of St Louis Public Service Company,75 N. L. R. B. 693, and 71 N. L. R. B.160 wherein petitions seeking units of bus mechanics were dismissed for failure to includestreetcar mechanics in the unitSee alsoMatter of Lockheed Aircraft Corporation, 57N. L. R. B. 41 ; andMatter of General Petroleum Corporation of California,56 N. L. R. B.'1366, 1372.9Matter of General Petroleum Corporation of California,56 N L. R. B. 1366.10 Section 9 (b) (2) of the Act, as amended, provides that the Board shall not "decidethat any craft unit is inappropriate . . . on the ground that a different unit has beenestablished by a prior Board determination, unless a majority of the employees in the pro-posed unit vote against separate representation."SeeMatter of Westinghouse ElectricCorporation,75 N L. R. B. 638.11SeeMatter of Fork S Hoe Company, 72 NL R. B. 1025 GULF OIL CORPORATION313be taken to have indicated their desire to constitute a separate bar-gaining unit.The unit proposed by the BrotherhoodThe Brotherhood requests a unit of all tin shop employees, namely,all tinners and tinner apprentices, trainees, and helpers.The C. I. 0.opposes the separation of this group from the existing operating andmaintenance unit upon the ground that the latter unit is the only unitappropriate for the tin shop employees. The C. I. 0. contends furtherthat the proposed unit is inappropriate for failure to include thereinthe drum shop employees, who together with the employees whom theBrotherhood seeks to represent comprise all the employees of the Tinand Drum Shop.The Tin and Drum Shop is composed of two distinct shops whichare located a considerable distance apart.The Tin and Drum Shopforeman personally supervises the tin shop while a subforeman super-vises the drum shop. The tin shop employees construct, braze, copper,and weld all sheet metal parts used in processing oil at the refinery; inaddition they make such maintenance objects as rainspouts and gut-ters.A 4-year apprenticeship is required to achieve the status ofjourneyman tinner.The record establishes and we find that thetinners, who are synonymous with employees found in the usual sheetmetal worker classification, are highly skilled employees and, as such,constitute a well recognized craft 12The drum shop employees, whose exclusion from the proposed unitof tinners renders, in the view of the C. I. 0., such unit inappropriate,are engaged in the straightening, testing, and welding of damaged oildrunis.This work, as contrasted with the construction work performedby the tin shop employees, is strictly repair work.Although some ofthe drum shop employees could, if called upon, perform the routinewelding work of the tin shop, they are unskilled in the more compli-cated phases of cutting and laying out sheet metal. It is also apparentthat the over-all work of the tin shop requir,<a a higher and differentdegree of skill than does the drum shop work 13 Furthermore, it ap-pears that there is no provision in the tin shop promotion chart bywhich drum shop employees may achieve the status of journeymentinners.Accordingly, we are of the opinion that the drum shop em-ployees are not properly members of the tinners' craft; nor are they,'aMatter of Fraser Furnace Company,72 N L. R. B 637, 640;Matter of Elkay Manu-faeturrugCo , 67 N L R B446, andMatter of The FirestoneTire itRubber Company,76 N. L.R. B 226.13Significantly the top employee classification in the tin shop receives 17 cents per hourmore than does the top drum shop employee classification. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDin our opinion, so closely related to such craft as to warrant their in-clusion in the unit sought by the Brotherhood in this proceeding.Upon the basis of the foregoing considerations, we believe that thetinners and the tinner apprentices, trainees, and helpers may, if theyso desire, constitute a separate unit, notwithstanding the Board's pre-vious more inclusive unit determination, and the bargaining historypredicated thereon.14However, as in the case of-the carpenter group,the Board will make no unit determination until it has first ascertainedthe desires of the employees involved. If, in the elections hereinafterdirected, the tinners select the Brotherhood, they will be taken to haveindicated their desire to constitute a separate bargaining unit.We shall direct that the questions concerning representation whichexist be resolved by separate elections by secret ballot among employeeswithin the voting groups described below :1.All carpenters and carpenter apprentices and trainees employedat the Employer's Port Arthur, Texas, refinery, excluding carpenterhelpers 15 and supervisors as defined in the Act.2.All tinners and tinner apprentices, trainees, and helpers employedat the Employer's Port Arthur, Texas, refinery, excluding all super-visors as defined in the Act.DIRECTION OF ELECTIONS 16As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Gulf Oil Corporation, Port Arthur,Texas, elections by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixteenth Region, and subject to Sections 203.61 and 203.62, of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the voting groups described in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the elections, and also excluding employees on strike whoare not entitled to reinstatement, to determine :(1)Whether the employees in the first voting group .desire to berepresented by United Brotherhood of Carpenters and Joiners ofisSee footnotes 10 and 11,supra.15Carpenterhelpers are excluded in accordwith the Unitedrequest and in the absenceof compelling reasons for their inclusion.isAny participantin the elections herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. GULF OIL CORPORATION315America, Local No. 610, or by Oil Workers International Union, Locals23 and 254, for purposes of collective bargaining, or by neither;(2)Whether the employees in the second voting group desire to berepresented by International Brotherhood of Boilermakers, Iron ShipBuilders,Welders, and Helpers of America, Local No. 305, or by OilWorkers International Union, Locals 23 and 254, for the purposes ofcollective bargaining, or by neither.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of certain of the employees of Gulf Oil Corpora-tion, Port Arthur, Texas, filed in Case No. 16-8-2238 by the Inter-national Association of Machinists, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision, Direction of Elections, and Order.